Title: To George Washington from Brigadier General Casimir Pulaski, 9 January 1778
From: Pulaski, Casimir
To: Washington, George



Sir
Trenton [N.J.] 9 Januar. 1778.

I arrived here yesterday with the Cavalry where I expeted to have found forage Sufficient to Subsist the Cavalry at least for a few days, my Brigade forage master had been informed by Colo. Biddle that Such provision was made & that he would have nothing more to do then Issue the same but So farr to the Contrary there was not a Load of Hay in Town, with the greatest dificulty we have been enabled to put our heads under cover, I applied to the Civil majistrates for directions relative to the forming a magazine, in the mean while the Horses must Subsist. I am therefore obliged to divide them in Several Squads & Send them out about Two miles in the rear of the Town, untill the necessary provision both for forage & Quarters Can be made, It will be impossible for me to Quarter the Cavalry in this place unless the Gally men are removed, but they Say, they have an order from the governor & Concil to remain here & having prior possession, think they are intitled to hold it, I wait your Excellencys positive order in what manner to proceed & if in this Case, I must execute my first orders, It will be necessary the Gallymen Should receive orders to evacuate the Town, I have the Honor to assure your Excelly that the Cavalry is in want of

every article. It must be exercised & taught the Service from the Colo. to the private—Colo. Kolatch is a man of great merit & desves the Charge of master of Exercise he’s an officer worthy of research & exclusive of a thorough Knowledge of his abilities request his being imployed by your Excelly. I can recommend him & assure your Excelly will never have reason to repent your confidence in him, if this proposal Should be agreable to your Excelly, the Sooner I am informed the better as he will be of infinite Service to the Cavalry this winter in Quarters.
I have met with an armourer who lives at Eastown, he undertakes to furnish me with pikes, pistols Carbines &c. if your Excelly approves of him the Qr Mr General will take your orders on that head.
There are Some excellent horses in this Country and as Colo. Luterloh has recieved orders to press all horses fit for the Service he may procure a number here but this must not be delayed, as I am informed many persons buy them for the use of the enemy. I am with respect Your Exceleny were hamble and obed. Servant

C. Pulaski Gnl

